Citation Nr: 1213932	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO. 04-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to effective date prior to November 22, 2010, for the grant of a separate rating for entrance and exit wound scars of the right upper extremity (scars).

2. Entitlement to an increased rating for traumatic arthritis and loss of motion, residual of a gunshot wound of the right (major) shoulder (right shoulder disability), currently evaluated as 30 percent disabling.

3. Entitlement to separate compensable rating or ratings for injuries to muscle groups, to include groups I, II, and III, as residuals of a gunshot wound of the right (major) shoulder.

4. Entitlement to a compensable initial rating for entrance and exit wound scars of the right upper extremity (scars).

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from December 2003 and July 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri. In January 2007 and in October 2007 the Board remanded the matter for additional development.

In June 2009, the Board issued a decision denying the Veteran's claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC). 

In a May 2010 a Joint Motion for Partial Remand (Joint Motion) to the Board of the decision on appeal was granted by the United States Court of Appeals for Veterans Claims (Court). The appeal was remanded to the Board for several reasons, including procuring an adequate examination, to consider separate ratings for muscle groups damaged by the through and through gunshot wound, and to consider a separate rating for residual scars. The Court vacated the portion of the Board's decision that denied an increased rating for a gunshot wound of the right (major) shoulder with residual traumatic arthritis and loss of motion. It did not vacate the portion of the Board's decision that granted the Veteran a separate 30 percent rating for his neurological manifestations of his right shoulder.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

The appeal was remanded by the Board for additional development in October 2010. In February 2012, a separate rating was granted for the entrance and exit wound scars of the right upper extremity and a noncompensable rating was assigned, effective November 22, 2010. The Veteran was advised of the grant of the separate rating by letter, and a Supplemental Statement of the Case (SSOC) was issued. He did not withdraw his appeal. Thus, the appeal for an increased rating of the scars continues as it is considered to be a part of the original claim. The Board finds that it also includes a claim for an earlier effective date for the grant of a separate initial rating for the scars, since the assigned effective date is not the same as the date of the claim for an increased rating. AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal). A supplemental statement of the case was issued in February 2012.

In order to comply with the Joint Motion, the Board has separated the issues of arthritis of the shoulder and the issues of the injuries to the muscle groups. The issues on the title page of this decision have been recharacterized accordingly.

Where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). Here, the Veteran testified that his service-connected shoulder problems did not interfere with his work (see page 14 of hearing), and in a more recent VA examination, he reported that he retired from working in 2009 as he was eligible by age or duration of work (see VA examination of November 2011). Accordingly, the Board will not address the issue of TDIU in this decision. 
The issues of a compensable rating for scars and a compensable rating for injuries to any muscle group, including groups I, II, and III, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran's current claim was received by VA on September 4, 2003, and the record reflects that he has had entrance and exit wound scars of the right upper extremity since prior to that claim.

2. Motion in the right (major) shoulder is limited to approximately 25 degrees from the side; but there is no evidence of unfavorable ankylosis (where the scapula and humerus move as one piece), fibrous union of the humerus, nonunion of the humerus, loss of the humeral head; or frequent hospitalizations; nor an unusual impact on his employability.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of September 4, 2003, for the grant of a separate rating for entrance and exit wound scars of the right upper extremity are met.

2. The Veteran is entitled to an increased rating of 40 percent, but no higher, for traumatic arthritis and loss of motion, residual of a gunshot wound of the right (major) shoulder, for the entire appeals period. 38 U.S.C.A. §§ 1155, 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.321, 3.326, 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes (DC) 5010, 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his shoulder disability and scars are more severe than the currently assigned 30 percent evaluation.

The background of the case is as follows: an unappealed rating decision of August 1968 granted service connection for the Veteran's right shoulder disability. A May 1984 rating decision increased the Veteran's evaluation to 30 percent, effective November 1983. In September 2003, the Veteran filed the claim for an increased rating from which this appeal stems. In February 2012, a separate rating was granted for the entrance and exit wound scars of the right upper extremity and a noncompensable rating was assigned, effective November 22, 2010.

Effective Date for Scars

The Board will first address the earlier effective date portion of the scars claim, as the determination of proper effective date for this separate rating will affect the period of evidence that must be reviewed to determine the appropriate rating.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 5110 and 38 C.F.R. § 3.400. In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that the percentage evaluation awarded in conjunction with the assignment of an initial rating is not controlled by the laws and regulations referable to the effective dates of service connection, but by the laws and regulations referable to the effective date of an increased rating.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this case, the record confirms that the present appeal originated from a claim received by VA on September 4, 2003. The Veteran requested an increase in his shoulder disability. Pursuant to the relevant regulatory provisions regarding the evaluation of disabilities of the spine, VA was required to consider the potential assignment of separate rating(s) for associated disabilities, including scars, as part of this claim. Moreover, the record reflects that the Veteran had the entrance and exit scars from his gunshot wound at the time of the claim. For example, the November 2003 VA examination notes a 4 cm. scar on the anterior aspect of his right shoulder and a 6 cm. scar on the posterior aspect of his shoulder.

In view of the evidence which shows the scars existed at the time the claim for an increased rating for the shoulder was filed, the Board finds that the Veteran is entitled to an earlier effective date of September 4, 2003, for the assignment of a separate rating for entrance and exit wound scars of the right upper extremity. 

Increased Rating for Arthritis

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. The assignment of a particular diagnostic code is dependent on the facts of a particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion. Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

With regard to the shoulder disability, the Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, so long as the limitation of motion of the specific joint or joints involved is compensable under the appropriate diagnostic codes.

The Board will consider the Veteran's claim under DC 5200, DC 5201 and DC 5202. The remaining diagnostic code pertaining to the shoulder and arm, DC 5203, is inapplicable because it does not provide ratings in excess of 20 percent.

First, the Board will address DC 5201. Under DC 5201, a 40 percent evaluation may be assigned for limitation of motion of the arm of the major extremity to 25 degrees from side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. This is the maximum available under DC 5201. A more favorable rating may be assigned under DC 5201. Under that code, a 40 percent evaluation may be assigned for limitation of motion of the arm of the major extremity to 25 degrees from side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

While the Veteran's range of motion on examination has not measured 25 degrees from the side, the Board has also considered the affect of pain and flare-ups and the Veteran's reports of an inability to lift his arm. According to the Veteran, these flare-ups occur at least once, sometimes twice a week. By the end of the day, he is frequently unable to lift his arm up high enough to feed himself. The Veteran can attest to factual matters of which he had first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board finds the Veteran's reports of pain to be credible. He has consistently reported the same difficulties and problems throughout the appeals period. As such, when considering functional loss, the Veteran's range of motion more nearly approximates 25 degrees from his side. He is therefore entitled to a 40 percent evaluation for limitation of motion of the arm of the major extremity to 25 degrees from side. 38 C.F.R. § 4.71a, DC 5201. This is the maximum available under DC 5201.

Next, the Board will address DC 5200. Under DC 5200, a 40 percent rating may be assigned for ankylosis of the scapolohumeral articulation, intermediate between favorable and unfavorable. A 50 percent rating is warranted for unfavorable ankylosis with abductionlimited to 25 degrees from the side.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

While clearly limited, the Veteran's range of motion does not suggest the existence of favorable or unfavorable ankylosis where the scapula and humerus move as one piece. Although the Board has found that abduction is limited to 25 degrees, there is still no evidence of unfavorable ankylosis so as to warrant a 50 percent rating.  VA examinations in November 2003, December 2005, and December 2010 show no ankylosis. X-rays of the shoulder taken in November 2003, September 2004, and July 2007 showed no evidence of ankylosis.  Although the Veteran sought VA treatment for his shoulder on several occasions, no provider ever diagnosed ankylosis. See, e.g., VA Treatment Records (Sept. 2004, July 2007, and Jan. 2010). As such, a higher rating is not warranted under DC 5200.

Next, the Board will address DC 5202. Under DC 5202, the next higher rating of 50 percent is assigned where there is fibrous union of the humerus. A 60 percent evaluation is warranted where there is nonunion of the humerus, and an 80 percent evaluation is assigned where there is the loss of the humeral head. Under DC 5202, the next higher rating of 50 percent is assigned where there is fibrous union of the humerus. A 60 percent evaluation is warranted where there is nonunion of the humerus, and an 80 percent evaluation is assigned where there is the loss of the humeral head. The Veteran's shoulder disability was previously rated under DC 5202 for impairment of the humerus. It is noted in the medical evidence, (e.g., a VA examination from November 2003), that the Veteran is right-hand dominant, and thus the criteria pertinent to the "major" extremity are for consideration in the analyses that follow.

The medical evidence does not show that a higher rating is warranted under DC 5202. There is no mention of a fibrous union of the humerus, or any of the other abnormalities described above, in the medical evidence. This evidence includes VA examinations in November 2003, December 2005, and December 2010. X-rays of the shoulder taken in November 2003, September 2004, and July 2007 revealed normal glenohumeral joints with no evidence of fracture or dislocation. As such, a higher rating is not warranted under DC 5202.  Following a review of all potentially applicable criteria, a rating of 40 percent, but no higher, for the Veteran's right shoulder disability is justified.

Next, the Board will address the matter of whether extraschedular consideration is warranted. To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, (C & P) upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

As the Court recently explained, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry." Thun v. Peake, 22 Vet.App. 111, 115 (2008). If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id. Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Floyd v. Brown, 9 Vet.App. 88, 95 (1996). 

Here, the Board finds that the schedular evaluation does contemplate the claimant's level of disability and symptomatology, and, as demonstrated above, his symptoms to not rise to the next higher evaluation of 50 percent because his disability does not involve unfavorable ankylosis where the scapula and humerus move as one. The symptoms demonstrated in the most recent VA examination more closely approximate the criteria for the 40 percent rating which is based on a lack of full range of motion to a particular degree as described above in this decision.  Any impediment caused by his shoulder disability has been contemplated by the schedular criteria. Referral to the Under Secretary for Benefits or the Director, (C & P) for extraschedular consideration is not warranted. 

In sum, the evidence shows that a 40 percent rating for the Veteran's shoulder disability under DC 5201 adequately compensates him for the level of impairment caused by his condition. A higher rating is not warranted under the musculoskeletal codes pertaining to the shoulder and arm, or under the muscle injury codes. Separate rating are in effect for the neurological impairment and scars associated with the Veteran's right shoulder disability.

Notice and Assistance 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claims, letters dated in October 2003, October 2007, and November 2010 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187. The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Not all of the Veteran's duty-to-assist letters were provided before the adjudication of his claim. However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated. He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. See Vazquez-Flores, 22 Vet.App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). This was accomplished by the October 2008 and February 2009 notice letters.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the October 2007 notice letter. It informed the Veteran that he needed to provide information showing his service-connected disability had worsened. He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability. He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records. Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened. He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim(s). The Veteran has also submitted personal statements a with respect to his service-connected right shoulder disability. As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment. See Vazquez-Flores, supra. The Board notes that the Veteran received a statement of the case in December 2004 and supplemental statements of the case in May 2007 and February 2012 addressing his claim. Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claim. The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule. The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. His post service treatment records have been obtained. Current VA treatment records are associated with the claims file and the virtual file. He has had a personal hearing before the Board, and has undergone a number of VA examinations. The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

In October 2010, following the Joint Motion, the Board remanded the case for additional development, to include obtaining outstanding treatment records and affording the Veteran a VA examination. As discussed in the preceding paragraphs, all available VA treatment records have been obtained, and the Veteran was afforded a VA examination in November 2010 so as to determine the current severity of his shoulder disorder, in accordance with the prior remand directives. Therefore, the Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

An effective date of September 4, 2003, for the grant of a separate rating for entrance and exit wound scars of the right upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation of 40 percent for the Veteran's gunshot wound of the right (major) shoulder with residual traumatic arthritis and loss of motion is granted, subject to the laws and regulations governing the award of monetary benefits. 

REMAND

As discussed above, the Veteran's residuals of a gunshot wound was previously Remanded by the Board. The November 2010 VA examination and December 2011 addendum barely discussed the specific muscle groups, only noting that muscle groups I, II, and III were involved.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56. In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Further development is necessary to determine whether the Veteran's service-connected gunshot wound residuals include underlying muscle injuries and the extent of these injuries. VA regulations provide that separate disabilities arising from a single disease entity [i.e. scars and muscle injuries arising from the same shrapnel wound] are to be rated separately. 38 C.F.R. § 4.25 (2011); Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's entrance and exit scars of the right upper extremity are currently rated noncompensable under Diagnostic Code 7805, which rates scars based on the affected joint. While the last VA examination did provide some information on the Veteran's scars, it did not discuss the impact of the scars on the Veteran's right shoulder, including the joints and muscle groups. This should be addressed at the new VA examination.

Given the time that will pass during the processing of this Remand, current VA treatment records should be associated with the claims file. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA records, and ask the Veteran is he has received treatment from private providers.  Obtain any private records identified by the Veteran.

2. Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected post-gunshot wound residuals of a gunshot wound to the right shoulder. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all muscle injuries (and the specific muscle groups) resulting from a gunshot wound to the right shoulder.  The examiner must specify each muscle groups were injured.

For each injured muscle group, the examiner should state whether the symptoms of muscle disability are slight, moderate, moderately severe or severe. In reaching this conclusion, the examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner should describe in detail the entrance and exit scars on the Veteran's right shoulder, including providing measurements and noting pain, instability, depth, and any skin breakdown. In particular, the examiner should comment on whether the scars affect the working movement of the right shoulder or arm or any involved muscle group.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After the above development, the claims should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


